Case 6:20-cv-06031-SOH-BAB Document 15                Filed 09/23/20 Page 1 of 1 PageID #: 42




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION


 LEE OLIVER COUNTS, JR.                                                               PLAINTIFF


 v.                                   Case No. 6:20-cv-6031


 OFFICER WOODALL; OFFICER
 B. MCADDO; and SERGEANT BALL                                                     DEFENDANTS


                                             ORDER

        Before the Court is the Report and Recommendation filed August 28, 2020, by the

 Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

 ECF No. 12. Judge Bryant recommends that all claims against Defendants McAddo and Woodall

 be dismissed without prejudice. No party has filed objections to the Report and Recommendation,

 and the time to object has passed. See 28 U.S.C. § 636(b)(1). Upon review, the Court adopts the

 Report and Recommendation in toto. Accordingly, all claims against Defendants McAddo and

 Woodall are DISMISSED WITHOUT PREJUDICE, and these Defendants are dismissed from

 this case. Plaintiff’s claim for excessive force against Defendant Ball in his individual capacity

 remains for service and further review by the magistrate judge.

        IT IS SO ORDERED, this 23rd day of September, 2020.


                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge
